Judgment, Supreme Court, New York County (William Wetzel, J.), rendered September 27, 2000, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4x/2 to 9 years, unanimously affirmed.
*285Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see, People v Prochilo, 41 NY2d 759, 761). The credibility of the trained and experienced officer concerning his ability to observe the transaction in question through the use of binoculars is supported by the record. Concur—Mazzarelli, J.P., Andrias, Saxe, Wallach and Marlow, JJ.